Citation Nr: 1613767	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-40 997	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include the heel.  

2.  Entitlement to an increased rating for osteoarthritis of the left first metatarsal head with hallux rigidus and residuals of two bunionectomies, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1996.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions from multiple Regional Offices (ROs) of the Department of Veterans' Affairs (VA).  This matter is currently before the RO in Des Moines, Iowa.

The RO in St. Louis, Missouri issued a March 2007 rating decision, in which the 10 percent rating was continued for osteoarthritis of the left first metatarsal.  At the same time, the RO granted service connection for tender surgical scar and assigned a 10 percent disability evaluation, effective September 27, 2006.  The grant of service connection for the scar is a full grant of that claim and the Veteran has not appealed that decision.  As such, that matter is no longer before the Board.     

The RO in North Little Rock, Arkansas issued a July 2008 rating decision, in which the 10 percent rating for the left first metatarsal head disability was continued.  The RO also denied service connection for a left foot condition (also claimed as left heel and left ankle).  

The RO in Des Moines, Iowa issued the remaining rating decisions on appeal.  In an April 2009 rating decision, the RO assigned a temporary evaluation of 100 percent effective October 2, 2008 based on surgical or other treatment necessitating convalescence.  An evaluation of 10 percent was assigned from December 1, 2008 for the left first metatarsal head disability.  

In a July 2010 rating decision, the RO, in relevant part, denied entitlement to an extension for a temporary total evaluation for surgery on the left first metatarsal head.  

The Veteran testified before the undersigned at a January 2012 videoconference hearing at the RO. A transcript of the hearing has been associated with his claims folder.

In May 2012, the Board remanded these matters for further development.

In a December 2012 decision, the RO issued a temporary total evaluation effective June 7, 2012 to August 1, 2012, for convalescence following surgery.

In a February 2013 rating decision, the Appeals Management Center (AMC) granted service connection for chronic left ankle sprain.  The grant of service connection for a left ankle disability is a full grant of that claim and the Veteran has not appealed that decision.  The portion of the issue related to a left ankle disorder is thus not before the Board.  However, as the claim for a left foot disability, other than the already service-connected osteoarthritis of the left first metatarsal head with hallux rigidus and residuals of two bunionectomies, has not been fully granted, that matter continues to be before the Board.

The Board notes that, in addition to the paper claims file, there are electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the appellant's claims.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., VA treatment records, are relevant to the issue on appeal and are not duplicative of the evidence in the paper claims file.  However, as the Board is remanding these claims for additional development, there is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the last supplemental statement of the case (SSOC) in May 2013, the AOJ has associated additional, pertinent VA medical records with the Virtual VA claims file, which have not been considered in conjunction with the increased rating claim.  Also, the AOJ has not issued an SSOC for the service connection claim, since the May 2012 Board remand, though additional, pertinent VA medical records and VA examinations (in June 2012 and April 2013) have been associated with the Virtual VA and paper claims files.  The consideration of such evidence and issuance of a SSOC is required for both issues.  See 38 C.F.R. § 19.31. 

In May 2012, the Board remanded the service connection claim for a new VA examination.  The AOJ obtained VA examinations in June 2012 and April 2013.  However, the findings made in such VA examinations were both internally inconsistent and inconsistent with each other.  For example, The June 2012 VA examiner diagnosed the Veteran with hallux rigidus, foot pain and bunions, but did not indicate that the Veteran had diagnoses of metatarsalgia or malunion.  However, that VA examiner subsequently made findings of metatarsalgia and malunion.  Also, although the examiner diagnosed the Veteran with bunion, he also confusingly found that the Veteran did not have hallux valgus.  Similarly, the April 2013 VA examiner found that the Veteran had hallux rigidus, but then found that the Veteran did not have hallux rigidus in the VA examination findings.  The VA examiner then reported that the Veteran's hallux rigidus had been resolved surgically in 2004, but VA records show that in October 2008, the Veteran underwent surgery for a painful left hallux rigidus deformity with dorsal bunion.  An adequate VA examination is thus necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In June 2012, the Veteran underwent a left hallux total joint implant.  A VA examination is needed to clarify the current level of the Veteran's service-connected disability.

A June 2015 VA medical record includes a report that the Veteran intended to file a claim for Social Security Administration (SSA) disability benefits.  VA has a duty to obtain SSA records.

Finally, the AOJ should obtain all unassociated VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should contact the SSA and obtain any administrative decisions and all medical records that may exist or verify that no such records exist and document such finding in the claims file.  

2. After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine (a) the current severity of his service-connected disability of the left first metatarsal head with hallux rigidus and residuals of two bunionectomies; and (b) whether he has any additional left foot disabilities related to service or his service-connected left foot disability. 

The examiner must note review of the claims folder.  

(a) The examiner should note the nature and severity of ALL symptoms associated with the service-connected osteoarthritis of the left first metatarsal head with hallux rigidus and residuals of two bunionectomies.  

The examiner should specifically note, the Veteran's testimony at the January 2012 Board hearing, that he had pain and swelling, foot discoloration, walked slowly and on the outside of his foot, and that his toes would go over each other.

 (b) The examiner should note whether any other foot disability present at any time since 2006 was caused or aggravated by a disease or injury in active service; or was caused or aggravated by the service connected foot disability.

(c)  The examiner should note that VA will not concede aggravation of the nonservice connected disability by a service connected disability unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

The examiner should provide reasons for the opinion that include consideration of the Veteran's statements; the particulars of his medical history and relevant medical literature.

3.  If a benefit sought is not granted, the AOJ should furnish the Veteran a SSOC and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

